DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                     Status of claims
Claims 34-48 and 50-52 as amended and new claims 54 and 55 as filed on 10/27/2021 are pending and under examination in the instant office action.

Response to Arguments
Applicant’s arguments filed o 10/27/2021 with respect to the claims as presently amended have been fully considered and are persuasive.  
The claim rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,982,066 (Scheele), US 6,849,256 (Farmer) and US 7,767,203 (Farmer) has been withdrawn in view of present claims amended and Applicants’ arguments.  
Claims 34-48 and 50-52 as amended and new claims 54 and 55 are free from prior art. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Gleb Savich on 1/07/2021.
The application has been amended as follows: 

                                               IN THE CLAIMS:
Claim 41, line 1, number 34 has been replaced by number ---40---.
Claim 54, line 1, number 33 has been replaced by number ---34---.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571) 272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Vera Afremova
January 8, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653